Citation Nr: 0206535	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-46 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied, in 
pertinent part, the veteran's claim of service connection for 
PTSD.  This matter was previously before the Board in 
December 1998, at which time it was remanded to the RO for 
additional development.  The case is again before the Board 
for appellate review.  


FINDING OF FACT

The veteran likely has PTSD that is attributable to his 
experiences during military service in the Republic of 
Vietnam.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from PTSD that 
began during, or as a result of, his military service.  
Specifically, he contends that his currently diagnosed PTSD 
resulted from certain traumatic experiences in Vietnam, which 
occurred while he was stationed at Phu Bai military base, 
including a time when it came under attack from enemy forces.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The veteran's service personnel records reveal that he served 
as a Morse Code Interceptor with the 8th Radio Research Field 
Station (8th RRFS), and that he was assigned to Vietnam from 
June 11, 1966, to May 27, 1967, for the most part stationed 
at Phu Bai military base.  The veteran's commendations 
included the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal with 60-Device, Army 
Commendation Medal, and Good Conduct Medal.

The veteran's service medical records (SMRs) are devoid of 
any indication that he complained of, was diagnosed with, or 
treated for, PTSD or other psychiatric disability during 
service.

The post-service medical records contain several VA 
psychiatric evaluations going back many years that include 
diagnoses of PTSD, which diagnoses generally conform to 
requirements of 38 C.F.R. §§ 3.304(f), 4.125(a).  Although 
two separate VA examination reports dated in September 2000 
and October 2000 failed to include a diagnosis of PTSD, the 
weight of the medical evidence indicates that the veteran 
carries a diagnosis of PTSD, and that this diagnosis is 
directly related to the trauma experienced by the veteran 
during his service in Vietnam.  As such, the first two prongs 
of 38 C.F.R. § 3.304(f) have been met.  (The September and 
October 2000 examination reports appear to indicate that PTSD 
would have been diagnosed but for the lack of evidence 
corroborating a stressful event.  Since, as noted in the 
analysis below, the Board finds that sufficient corroborating 
evidence exists, the Board is persuaded that the veteran 
indeed has a diagnosis of PTSD in accordance with DSM-IV.)  
The Board now turns to the remaining prong of 38 C.F.R. 
§ 3.304(f), which requires that there be credible supporting 
evidence that the claimed in-service stressor occurred.

Of particular importance in this analysis is the content of a 
January 25, 2001, letter from Jean Steinberg, Ph.D., a VA 
clinical psychologist for PTSD services, who has been seeing 
the veteran in individual psychotherapy since July 2000.  Dr. 
Steinberg explains that the task of verifying whether 
specific traumatic events were experienced by the veteran has 
been made difficult by his "near-total amnesia" of service 
in Vietnam, amnesia that is itself a symptom of his PTSD.  
However, Dr. Steinberg further explains that she and other 
psychiatric professionals have been able to penetrate this 
amnesia somewhat by analyzing the veteran's re-experiencing 
symptomatology:  nightmares, flashbacks, and intrusive 
thoughts and images that incorporate his otherwise repressed 
memories of service in Vietnam.  Dr. Steinberg opines that 
the veteran has been re-experiencing war-zone events such as 
artillery flashes that, if corroborated, would be sufficient 
evidence of the very stressor the veteran experienced.  Dr. 
Steinberg concludes that the veteran indeed has PTSD related 
to his military service in Vietnam.

The Board observes that information obtained from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in July 2000 reveals, among other things, that when the 
veteran was stationed at Phu Bai on April 28, 1967, the base 
underwent a mortar attack.  As the medical evidence 
specifically states that the veteran's re-experiencing 
symptomatology included mortar attacks, and because this 
information from official military records confirms that the 
Phu Bai military base underwent a mortar attack during the 
time the veteran was stationed there, the Board finds that 
there is sufficient evidence to corroborate at least one of 
the veteran's claimed stressors.

Although the military records do not specifically identify 
him as participating in the activities he described, they do 
confirm that at least one of the events claimed by the 
veteran, and sufficient to produce PTSD according to the 
available medical opinions, actually happened.  As such, the 
evidence of record relative to his service in Vietnam does 
tend to support a finding that he experienced the very kind 
of events he claims to have participated in.  Under the 
circumstances of this case, the Board finds that, when this 
independent evidence is viewed in a light most favorable to 
the claimant, the evidence of record is sufficient to 
corroborate the veteran's claimed in-service stressor.  
Suozzi v. Brown, 10 Vet. App. 307 (1997) (every detail of a 
claimed stressor, including the appellant's personal 
participation, need not be corroborated).  

Therefore, as there is an approximate balance of positive and 
negative evidence, the Board concludes the veteran should be 
afforded the benefit of the doubt and awarded service 
connection for PTSD.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  Nevertheless, the Board finds that, 
because the benefit sought by the veteran has been awarded, 
further action to comply with the VCAA is not required.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

